 

Exhibit 10.6(b)

 

AMENDMENT TO

WARRANT TO PURCHASE COMMON STOCK

 

This Amendment to Warrant to Purchase Common Stock (this “Amendment”) is made
and entered into effective as of the Effective Date (as defined below) by and
between Ekso Bionics Holdings, Inc., a Nevada corporation (the “Company”), and
each holder of a Bridge Warrant (as defined below) as of the Effective Date
(each, a “Holder” and together, the “Holders”). Capitalized terms used but not
otherwise defined herein shall have the same meanings as set forth in the Bridge
Warrants.

 

WHEREAS, the Company issued a series of warrants of like tenor to purchase an
aggregate of 2,725,000 shares of the Company’s common stock (the “Warrant
Shares”) at an exercise price of $1.00 per share on January 15, 2014 to
investors participating in the Ekso Bionics, Inc. bridge financing completed in
November 2013 and to a prior lender of Ekso Bionics, Inc. (each such warrant, a
“Bridge Warrant” and, together, the “Bridge Warrants”);

 

WHEREAS, pursuant to Section 19 of the Bridge Warrants, any term of the Bridge
Warrants may be amended with the written consent of the Company and the Holders
of Bridge Warrants exercisable to

purchase a majority of the Warrant Shares (the “Requisite Approval”);

 

WHEREAS, the Company desires to amend the Bridge Warrants in order to remove any
price-based anti-dilution provisions therefrom and in connection therewith is
seeking the Requisite Approval of this Amendment as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. Adjustment of Exercise Price Upon Issuance of Additional Shares of Common
Stock. Section 3(b) of the Bridge Warrants is hereby deleted in its entirety and
replaced with the following: “[Reserved]”.

 

2. Necessary Acts. Each party to this Amendment hereby agrees to perform any
further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.

 

3. Governing Law. This Amendment will be governed by and construed under the
laws of the State of New York without regard to conflicts of laws principles
that would require the application of any other law.

 

4. Continued Validity. Except as otherwise expressly provided herein, the Bridge
Warrants shall remain in full force and effect.

 

5. Approval of Amendment. This Amendment will become effective with respect to
all outstanding Bridge Warrants upon the execution of this Amendment by the
Company and the Company’s receipt of signed counterpart signatures from a
sufficient number of Holders to obtain the Requisite Approval (the “Effective
Date”).

 

 

 